Hoffman, J.—
Defendant-appellant John Edward Puckett appeals from the denial of his petition for post-conviction relief and challenges only the correctness of the amended sentence imposed upon his conviction of robbery.
After trial to the court, Puckett was convicted of robbery and on May 28, 1969, was sentenced to the Indiana State Reformatory for a term of not less than ten nor more than twenty-five years. Upon appellant’s petition for post-conviction relief, the trial court corrected the sentence as of May 28, 1969, to an indeterminate period of not less than ten nor more than twenty years.
Upon appeal, Puckett contends that in view of the 1969 amendment to the armed robbery statute,1 his sentence should have been corrected to an indeterminate term of not less than five nor more than twenty years.
Prior to the 1969 amendment to the armed robbery statute, the proper sentence for the crime of robbery was an indeterminate term of not less than ten nor more than twenty years. See: Evans v. State (1974), 162 Ind. App. 588, 320 N.E.2d 781. After the 1969 amendment became effective, the proper sentence for the crime of robbery was an indeterminate term of not less than five nor more than twenty-five years. DeWeese v. State (1972), 258 Ind. 520, 282 N.E.2d 828.
The 1969 amendment became effective on August 18, 1969. Puckett was charged, convicted and sentenced prior to this date. The proper sentence, therefore, is an indeterminate term of not less than ten nor more than twenty years. Jett v. State (1974), 162 Ind. App. 82, 317 N.E.2d 882.
No reversible error having been demonstrated, the judgment of the trial court is affirmed.
Affirmed.
*633Staton, P.J., and Garrard, J., concur.

. Acts 1929, ch. 55, § 1, prescribed a penalty of imprisonment for a determinate period of not less than ten years nor more than twenty years to be fixed by the court. The relevant portion of the 1969 amendment (Acts 1969, ch. 206, §1), changed the minimum determinate sentence to not less than five years.